IN THE SUPREME COURT OF PENNSYLVANIA

In   the Matter of                          :   No. 2055 Disciplinary Docket No. 3

DEAN     I.   ORLOFF                        :   No. 124 DB 2012

PETITION FOR REINSTATEMENT                  :   Attorney Registration No. 48217

                                            :   (Philadelphia)


                                         ORDER


PER CURIAM


         AND NOW, this 22nd day of June, 2017, the Petition for Reinstatement is

granted.       Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).